DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 18 August 2021.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 19 September 2021 has been entered into the application file.
Claim Interpretation
Independent claims 1 and 11 as well as all dependent claims 2-10 and 12-20 have been interpreted as requiring comparison of sequence signals derived from a polynucleotide sequencer and to not include an embodiment of comparison of sequence data of polynucleotides. Comparison of analog signals derived from a polynucleotide sequencer is described in the specification at paragraphs 71 and 102-107, and Figures 5-7.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are patent-eligible under 35 U.S.C. 101 because both independent claims 1 and 11 recite in step (b) a step of aligning sequence signals to a reference signal comprising a reference genome. The step of aligning sequence signals to a reference signal comprising a reference genome is complex and is not practical to be performed in the human mind, and consequently does not recite a mental process grouping of an abstract idea. The step of aligning sequence signals to a reference signal comprising a reference genome is an unconventional additional element and therefore at step 2B of the USPTO guidance the claims are patent-eligible.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
The closest prior art is Gordon et al. (United States Patent Application Publication No. US 2019/0078155). Gordon et al. shows in Figure 2 and paragraphs 5-14 a process of comparing sequence signals to reference sequence signals. Gordon et al. does not show determining a consensus homopolymer sequence as required in instant independent claim 1, or determining a context dependency of a sequence signal as required in instant independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631